Rose, J.,
dissenting.
I dissent from the adoption of that part of the syllabus and the opinion relating to monopoly and interstate commerce. These matters are not necessary to a decision. Parties to future litigation should not be prejudiced in advance by these unnecessary rulings. The court in the future should not be embarrassed by them in determining issues between parties who have not had an opportunity to present their views thereon. The state should not be put to the expense of publishing dicta.